Title: Enclosure: [Schedule] B: Additional Estimate for Which No Provision Hath Been Made by Congress, 28 July 1790
From: Nourse, Joseph
To: Hamilton, Alexander


[SCHEDULE] B
Additional Estimate for Which No Provision Hath Been Made by Congress.






Dollars. Cts.
 Dollars. Cts.


Amount of Orders drawn by the late superintendant of Finance, and stated by the Secretary of the Treasury in his Report to the House of Representatives made in Obedience to their




   Order of 17th. Septr. 1789

93,463 21


Indian Affairs under the late Government.




For the Extinguishment of Indian Claims in pursuance of the Acts of Congress of the 22 October 1787 and 2 July 1788.




The Act of 22 October 1787 appropriated fourteen thousand Dollars for defraying the expense of holding a general Treaty




   with the Indians
14,000. —



The Act of 2 July 1788 grants the Sum of twenty thousand Dollars in addition to the above sum appropriated, and restricts the allowance for holding a Treaty with the Indians to Eight thousand Dollars and directs—“That the whole of the said twenty thousand dollars together with six thousand dollars of the said fourteen thousand dollars be applied solely to the purpose of Extinguishing Indian Claims to the Lands they have already ceded to the United States by obtaining regular conveyances for the same, and for extending a purchase beyond




   the limits hitherto fixed by Treaty”
 20,000. —



   Total appropriated by Congress
 34,000.   




Of the Sum thus appropriated, there have been paid from the Treasury to the Governor of the Western Territory as follow’s




Under the Act of 22 October 1787.






  
  
  
  
  
  
    1787
    November
    6th
    Dollars
    300.––
  
  
    1788.
    February.
    4
    
    10,333.  
  
  
     “
    
    5
    
    1,000.  
  
  
     “
    December.
    9
    
    500.  
  
  
    1789.
    May
    23
    
    1,867.  
  






Total of the appropriation of Octor. 22d. 1787
14,000. —



Under the Act of 2 July 1788






  
  
  
  
  

1789.
May
23
Dollars
2,000.—


 “
 “

“
2,068. 7


 “
 “

“
779.15


 “
 “

“
1,220.75








6,068. 7



The balance of thirteen thousand nine hundred and thirty one Dollars 83/90 ths remains unpaid of the foregoing appropriations
 13,931. 83
13,931 92


Dollars
 34,000. —



The Governor of the Western Territory in his Estimate dated June 14th. 1789, submitted to the President of the United States the 4th. January 1790, and which was laid before the Senate and House of Representatives; States as follow’s




Estimate of the expense with which a Treaty with the Indians of the Wabash and Miami Rivers would probably be attended. Their Numbers are supposed to be from twelve to fifteen hundred Men.




Vizt.




Indian Goods asso[r]ted to the Value of
6,000. —



   Stores and necessaries
650. —



   Transportation
2,500. —



   Messengers and Interpreters
1,000. —



   Store-keepers
300. —



   Commissioners Wages
500. —



   Contingencies
200. —



The Provisions cannot be estimated at less than 30,000 Rations which at Contract price will amount to
  5,000. —





16,150 —


The Secretary at War in his Letter to the sec’y. of the Treasury dated 24 June 1790, observes—That this Estimate contemplated Treaties with the Wabash Indians but which do not appear to have been authorized by the Legislature.




Warrants drawn on the late Treasurer of the United States, by the late Commissioners of the Board of Treasury.




There have been presented at the Treasury for payment, sundry Warrants which were not included in the particular statement of Warrants drawn by the late Board of Treasury (on Michael Hillegas late Treasurer of the United States) referred to by the Secretary of the Treasury in his Report to the House of Representatives made in Obedience to their Orders of the 17th. September 1789.




This omission arose from the Accots. of the late Treasurer and Receivers of Taxes not being adjusted at the Treasury; The Register therefore had no Certain guide to ascertain the particular Warrants which formed the aggregate Amot. of the excess of Warrants drawn by the late Board beyond the actual Receipts of Monies into the Treasury, but was obliged to state them from the best materials he could collect




This aggregate amount was Stated at
189,906. 34



And the United States by their Act making appropriations for the Year 1789 have granted “a sum not exceeding One hundred & ninety thousand Dollars for discharging the Warrants issued by the late Board of Treasury and remaining unsatisfied.”




   The Register finds that of this sum appropriated by Congress Warrants have been taken up and paid to the Amount of
69,251. 8



That the Paymaster General and others have in their hands, Warrants which were issued for the Pay of the Army and which are included in the particular Statement aforesaid to the Amount of
80,915. 49



Leaving a sum to be applied towards taking up Warrants to Amount of
 39,833. 43



Dollars
190,000. —



The Warrants since presented and which were not included in the particular statement aforesaid are as follow’s—Vizt.




Warrants No. 748 drawn by the Board of Treasury the 28th. August 1787 in favour of John Pierce (late) Paymaster General for Fifty thousand Dollars being for Pay, Subsistence and Forage due to the Officers and Men in the first American Regt. under the Command of Lieut. Col Harmar




   to the 1 July 1787
50,000. —



The Board of Treasury when they drew the Warrant above stated on the Treasurer, drew also to a similar amount on several of the Receivers of Taxes in different States in favor of the Treasurer, in order for payment; of which it appears, there only were paid by




   the said Receivers to amount of
30,200. —



  Leaving Warrants unpaid in the hands of the   Paymaster General and others
 19,800. —




(as follows)




In the Hands of the present Pay Masr. General













On James Ewing
No.
187
for
2,000—



“

189

2,000—



Thomas Smith

192

2,000—



“

193

2,000—



“

194

2,000—



“

196

2,000—







Dollars
12,000.—







In hands of Sundries

















Dollars



On James Ewing
No.
396
for
500—



“

455

150  



“

456

150  



“

457

150—



“

458

150—



“

459

200—



“

460

300—



“

300

300—



“

507

500—



“

506

500—



Thomas Smith
191

2,000—





195

2,000—





197

1,000—








7,150.—







The Register stated from the information of the Pay Master General that it was probable of Warrants No 1043 a 1051 both inclusive, to the amount of Fifty thousand Dollars, that there had been paid in Philadelphia by the Receiver of Taxes the sum of 4,086.45.




but the accounts of Mr. Smith (the said receiver) shews that no part thereof had been paid by him: this sum therefore forms a part for which the sum of 190,000 Dolls. was appropriated.




August 7. 1789 Warrant No 1202 in favr. of Joseph Howell junr. Paymaster Genl. being for four months pay in 1783 due to Capt. Bracken-bridge late of the Virginia Line 160.00





4,246. 45.



May 19th. 1789 Warrant No. 1154 in favor of James O Hara late Contractor for supplying the Western posts with Provisions being the balance due him for provisions issued and supplies furnished in the Quarter Masters Department from the 1 July 1787 to the 1st. of July 1788 Amounting to Dolls.    4,223.29




May 20, 1789 Warrant No 1157 in favr, of Ditto, being for provisions issued to Indians from 1 Decr 1787. to 30th. June 1788, and for 41,789½ Rations of provisions furnished the Governor of the Western Territory for Indian Treaties in 1788 2,133.57





6,356. 86



July 11th. 1789 Warrant No. 1182 in favor of John Jordan for his Pension agreeably to an Act of Congress of 15 Septr. 1783
     10. —



Total Amount of Warrants presented for Payment at the Treasury
 30,413. 41



The Register from a View of the State of these Warrants conceives, that when the Treasurer’s Account shall be finally settled, and the Accounts with the several receivers of Taxes (who acted as Treasurers) shall be fully closed, that some of the Warrants particularly stated and supposed not to have been paid will appear to have been paid; and on the other hand it is presumed the Warrants above mentioned to the Amot. of Thirty thousand four hundred and thirteen Dollars forty one ninetieths, will be found to form a part of the Excess of Warrants drawn by the late Board of Treasury to the Amount of 189,906.34/90 Dollars before stated. But this is only to be presumed until from actual settlement of the Treasurer’s and the accounts of the Receivers of Taxes it shall be clearly ascertained. As it is probable that the appropriation above referred to will be sufficient to cover all the Warrants issued by the late Board of Treasury which remained actually unpaid; And as the words in which that Appropriation is made, seem to be general enough to Embrace Warrants not specified in the former Estimate, it is presumed not to be necessary to carry out any sum for an additional appropriation or Grant.




Debt due to Foreign Officers—the Interest whereof is payable annually at the House of Monsr. Grand Banker at Paris, by Act of Congress of the 3d. February 1784, as follows




Resolved, “That the Superintendant of Finance be, and he is hereby directed to take measures as far as may be consistent with the Finances of the United States, for remitting annually to the foreign officers of the late corps of Engineers, the Legionary Corps lately commanded by Brigr. General Armand, to Major Seconde, and Capt. Beaulieu late of General Pulaski’s Corps, and to Captain Ponthiere, late Aid de Camp to Baron Steuben, the Interest of such sums as may remain due to them respectively after the payments which shall have been made to them in consequence of the resolution of the 22d. January last.”





Certificates for Debt due were issued to the following Officers. Vizt.






  
    
    Livres.
    sols.
    Drs.
    
  
  
    To General Armand
    57,951.
    12
    —
    
  
  
     “ Colonel Ternant
    42,583
    2
    9
    
  
  
     “ Major George Schaffner
    30,855
    3
    7
    
  
  
     “ Major De Bert de Majan
    30,160
    13
    7
    
  
  
     “ Major De Bellecour
    30,717
    10
    9
    
  
  
     “ Major De Bert assignee of   Captain John Sharp
    2,239
    6
    5
    
  
  
     “ Reede & Forde assignee of do
    5,400
    —
    —
    
  
  
     “ Jona. B. Smith do do
    7,085
    16
    4
    
  
  
     “ Captain Verdier
    14,444
    4
    4
    
  
  
     “ Capt. De Fontiveux
    13,103
    5
    7
    
  
  
     “ Lieut. Des Couteurs
    14,767
    4
    .
    
  
  
     “ Cornet Raffaneau
    9,494
    11
    7
    
  
  
     “ Major De Segond
    30,402
    6
    —
    
  
  
     “ Major Du Pontiere
    26,957
    15
    2
    
  
  
     “ Captain Beaulieu
    9,640
    8
    9
    
  
  
     “ Captn. Peter Castaing
    8,826
    9
    7
    
  
  
     “ Capt. Baron D-Uhtrick
    22,408
    5
    3
    
  
  
     “ Capt. Buffault
    18,814
    19
    1
    
  
  
     “ Lieut. Col Murnan
    35,029
    4
    —
    
  
  
     “ Lieut. Col De Brahm
    35,212
    4
    —
    
  
  
     “ Jona. B. Smith assignee of   Captn. Philip Strubing
    6,880
    13
    7
    
  
  
     “ Lt. Col. Villefranche
    34,612
    —
    —
    
  
  
     “ Lt. Col Gimat
    32,493
    14
    4
    
  
  
     “ Major Rochefontaine
    25,556
    12
    9
    
  
  
     “ Lieut. Colo. Cambray
    20,248
    18
    4
    
  
  
     “ Lieut. Col Fleury
    15,875
    —
    —
    
  
  
     “ General Kos-ciusko
    66,314
    18
    9
    
  
  
     “ Major Le’Enfant
    19,002
    13
    4
    
  
  
     “ Ditto
    2,320
    9
    7
    
  
  
     “ Captain Capitaine
    17,328
    10
    9
    
  
  
     “ Chevalier De la Colombe
    22,993
    10
    —
    
  
  
     “ General Du Portail
    86,222
    14
    —
    
  
  
     “ General Laumoy
    55,530
    3
    7
    
  
  
     “ Colonel Gouvion
    43,172
    12
    9
    
  
  
     “ The Estate of Col Malmady
    13,580
    18
    9
    
  
  
     “ Col La Radier Balleux
    14,349
    4
    —
    
  
  
     “ Col de Flury
    25,006
    —
    —
    
  
  
     “ Monsieur de Pontgebeau
    33,696
    14
    4
    
  
  
     “ Col Cambray
    17,430
    15
    7
    
  
  
     “ Royal Flint Attorney to   Catherine Green Assignee of   Baron Glaubeck
    3,029
    15
    6
    
  
  
    Livres
    1,009,740
    2
    8.
    equal to
  





186,988.81/90 Dollars. One Years Interest thereon at 6 pr. Cent. is
  11,219 33


Dollars
 134,764 56



Treasury Department   Register’s Office   July 28, 1790
Joseph Nourse Regr.
To Alexander Hamilton Esqre. Secretary of the Treasury

